DETAILED ACTION
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the use of an energy based surgical device for use in minimally-invasive surgical procedures, utilizing an inwardly biasing mechanism for determination of the state of tissue being excised, as being oversized, and further utilizing a cutting member to break down and remove said oversized excess tissue, is known as taught by Sartor (US 2019017255 A1).  The use of an electrosurgical tissue removal guard system, utilizing an inwardly biasing member for the purpose of cutting excess tissue being removed, as is known as being taught by Drochner (US 20200100835 A1). 
These references however fail to teach the biasing member being utilized to maintain inactivity of a cutting mechanism, and activity specifically being triggered by the presence of the removal of tissue, as electrical contacts within the tissue removal system are pressed by the tissue, to contact one another and complete the circuit for the purpose of cutting excess tissue. These references teaching instead the current moving through the tissue to complete a circuit. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/L.R.L./Examiner, Art Unit 3794